COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00142-CV


Felicia Galindez and Ismael             §   From the 431st District Court
Galindez Jr., Individually and as
Representative of The Estate of         §
Ismael Galindez III, a Deceased             of Denton County (15-06525-431)
Minor                                   §
                                            June 9, 2016
v.                                      §

Michelin North America, Inc.            §   Per Curiam

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM